Title: From George Washington to Samuel Huntington, 13 February 1781
From: Washington, George
To: Huntington, Samuel


                        
                            Sir
                            Head Quarters New Windsor 13th February 1781
                        
                        I have been successively honoured with your Excellency’s favors of the 18th 24th and 27th ulto with the
                            enclosures to which they refer. I am extremely happy to find, that my remaining in the neighbourhood of West Point, during
                            the time of the mutiny of the Pennsylvania line, meets the approbation of Congress—and that the reasons assigned by me,
                            for deeming it inexpedient to call for any part of the French Force to take post in Virginia, were likewise satisfactory
                            to Congress.
                        I shall have no objection to the appointment of Lt Colonel Ternant to Colonel Armands Legion; I shall, on the
                            contrary, be glad to see so valuable an Officer provided for.
                        The situation of Mr Wright and the other signers of the petition; which Congress were pleased to refer to me,
                            is certainly very irksome and disagreeable to them, but to give up the point for which the Enemy contend, that of
                            exchanging them in the rank which they might have formerly held in the Militia, would be an encouragement for them to take
                            every opportunity of seizing upon Citizens, who come under the above description—The case of the Gentlemen above mentioned
                            has been warmly combatted at every meeting of our Commissioners and Commissaries of prisoners, and I am not without hopes,
                            that the Enemy, finding us persist in our resolution, will at length come to a reasonable composition—In the mean time,
                            at would be an act of generosity in Congress to direct the Commissary of prisoners to make them some allowance to enable
                            them to subsist more comfortably.
                        I do myself the honor to inclose Congress the report of Brigdr General Knox, upon his return from visiting
                            the Eastern States—His applications were generally attended with the wished for success—Your Excellency will be pleased to
                            observe, by the report, that the Assembly of Connecticut were not sitting, and that Governor Trumbull entertained doubts,
                            whither the powers of himself and his Council were competent to the Business in question—When the Council met, they
                            determined that they were not, and he has called his assembly in consequence.
                        I also do myself the honor to inclose the copy of a letter which I wrote to the Officer commanding the
                            British Fleet in New York on the subject of the treatment of our marine prisoners, With Copy of the Answer and report
                            which I received thereon from Captain Dawson. I shall await Admiral Arbuthnots determination upon the request of admitting
                            an american officer to visit those prisoners, and shall take such ulterior measures as circumstances may dictate.
                        Matters being in a perfect state of tranquility, and it being necessary, on several accounts, that I should
                            have an interview with the Count de Rochambeau before the opening of the Campaign, I shall improve the opportunity and
                            make him a visit at Newport. I purpose setting out on thursday next—if nothing material intervenes—should time permit, I
                            shall visit the Elaboratory and Magazine at springfield, and other public Works upon the Route. I have the honor to be,
                            Your Excellency’s Most Obedt and Hble servant
                        
                            Go: Washington
                        
                    